Citation Nr: 1520644	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-47 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for posttraumatic stress disorder (PTSD), and assigned a 10 percent rating effective February 13, 2009.  The Veteran filed a timely notice of disagreement (NOD).  In January 2011, the RO issued a Supplemental Statement of the Case (SSOC) increasing the Veteran's evaluation for PTSD to 30 percent effective November 1, 2010.  As the award was not a complete grant of benefits, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2011, the Board granted an evaluation of 30 percent for PTSD for the period from February 13, 2009 to October 31, 2010; and denied a disability rating in excess of 30 percent for PTSD from November 1, 2010.

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  An August 2012 Memorandum Decision vacated and remanded the Board's June 2011 decision as to the matter of entitlement to a TDIU for compliance with instructions in the Memorandum Decision.  

In June 2013, the Board remanded the case for further development, to include scheduling a VA examination.  Following the completion of the development requested, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in September 2014, continuing the denial of the Veteran's claim for entitlement to a TDIU.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected PTSD does not preclude the Veteran from securing and following a substantially gainful occupation consistent with his education and occupational background.




CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, service treatment records (STRs), post-service treatment records, social security administration records (SSA), and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

VA's duty to notify has been satisfied through a notice letter dated in December 2009, which letter informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran was also provided a VA examination in May 2014 with respect to the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner examined the Veteran, reviewed the Veteran's pertinent medical history, considered the Veteran's self-reported history, and provided medical opinion evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

The Veteran seeks entitlement to a TDIU.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, the Veteran is service-connected for PTSD, evaluated as 50 percent disabling.  His combined disability rating is 50 percent.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

When the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The initial inquiry is whether the claimant is in fact unable to pursue substantially gainful employment.  

In the June 2013 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine whether or not his service-connected PTSD with alcohol abuse and depression had caused the Veteran to be unable to obtain and/or maintain gainful employment consistent with his education and occupational background.

Thereafter, in May 2014, the Veteran was afforded a VA PTSD examination to determine whether or not he is able to secure or follow a substantially gainful occupation as a result of his service connected disability.  The examiner opined that "[w]hile [the Veteran] has a significant number and degree of symptoms related to PTSD, depression, and alcohol use, given the available evidence it is less likely than not (a probability of 50 percent or less) that his service-connected mental health disabilities render him unable to obtain and/or maintain employment commensurate with his education and work history."  

During the examination the Veteran reported that he had been married for 50 years and that he had two daughters and three grandchildren.  He stated that at times he was moody and easily irritated, with a low frustration tolerance.  He explained that his last physical altercation was one year prior because a man refused to leave his garage.  He reported that he used to argue, however now he chooses to walk away.  The Veteran also reported that he did not respond well to others telling him what to do.  He enjoyed spending time in his garage, yard work, and working on his motorcycle.  At times he enjoyed target shooting at the 26 acres behind his home.  He was currently retired and worked the past 15 years as a service manager supervising 5 to 15 people.  He stated that he "ran the store" and some of the employees were '"messing with some federal pricing."'  The Veteran explained that he confronted the employees and immediately retired.  Thereafter, the store closed down.  The Veteran also stated that he "could work if he 'had to', but that he no longer ha[d] to, nor wants to."  The examiner opined that if the Veteran "were to attain employment, his disabilities would result in reduced reliability and productivity."  He further explained that the Veteran "describe[d] . . . an ability to lead a group of employees in stressful circumstances and amidst work-related conflict."  Based upon the Veteran's self-reports and presentation, if he returned to work, he would "likely do best in settings where he had a minimum of interaction with the public and/or others, and where he would have high degree of control over the subject of his work."  The examiner also opined that the Veteran would "be prone to more mood disturbance, problems with agitation and anger, and alcohol abuse if he were to have less control over his day-to-day routines . . . [and the Veteran's] insulation from society seems to be an important part of his having been able to gain in stability and mental/emotional functioning."

Of particular significance, the evidence does not show that the Veteran is unable to secure and/or follow a substantially gainful occupation by reason of his service-connected PTSD with depression, and alcohol use.  See May 2014 VA Examination.  No competent evidence suggests that these disabilities combine to so adversely affect employability.  Thus, the Board finds that the threshold test is not met for referral for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The preponderance of the evidence is against the claim for TDIU.






ORDER

Entitlement to a TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


